408 F.2d 1029
Robert Clinton SATTERFIELD, Appellant,v.Otto C. BOLES, Warden of the West Virginia StatePenitentiary, Appellee.
No. 11689.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1969.Decided March 7, 1969.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins; Robert E. Maxwell, Judge.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit judges.
PER CURIAM:


1
Denial of habeas corpus is affirmed for the reasons stated in the opinion of the District Judge, 297 F.Supp. 609.


2
Affirmed.